
	

114 HR 1054 IH: Trust Returned to the United States Taxpayer Act
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1054
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Yoho (for himself, Mr. Massie, Mr. Cartwright, Mr. Gibson, Mr. Franks of Arizona, Mr. Stutzman, Mrs. Bustos, Mr. Mulvaney, Ms. Sinema, Mr. Babin, Mr. Clawson of Florida, Ms. Graham, Mr. Ribble, and Mr. Jones) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to extend the basis for the denial of retirement credit, for
			 service as a Member of Congress, to include conviction of any felony under
			 Federal or State law, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Trust Returned to the United States Taxpayer Act or the TRUST Act. 2.Amendments (a)Relating to CSRSSection 8332(o)(2) of title 5, United States Code, is amended—
 (1)in subparagraph (A)— (A)by repealing clause (ii); and
 (B)in clause (iii)— (i)by striking or at the end of subclause (I)(bb);
 (ii)by striking the period at the end of subclause (II)(bb) and inserting ; or; and (iii)by adding after subclause (II) the following:
							
 (III)is committed after the date of enactment of the Trust Returned to the United States Taxpayer Act and is described under subparagraph (B)(xxxii).; and (2)in subparagraph (B), by adding at the end the following:
					
						(xxxii)
 (I)An offense, not otherwise described under this subparagraph, which is a felony under the laws of a State or the United States.
 (II)For purposes of this clause, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the Virgin Islands..
 (b)Relating to FERSSection 8411(l)(2) of title 5, United States Code, is amended— (1)by repealing subparagraph (B); and
 (2)in subparagraph (C), by striking subsection. and inserting subsection, or, in the case of an offense described in section 8332(o)(2)(B)(xxxii), after the date of enactment of the Trust Returned to the United States Taxpayer Act..
 (c)ApplicationFor purposes of applying section 8332(o) of title 5, United States Code, the amendments made by this section shall apply to any act or omission occurring after the date of enactment of this Act.
			
